Court of Appeals for the
                               First District of Texas at Houston


                                               Order



Cause No. 01-11-00545-CV; Lawrence S. Oleksy, Appellant v. Farmers Insurance Exchange,
          Appellee

             On appeal from Trial Court Case No. 08-DCV-165626, in the 400th District Court of
             Fort Bend County, Texas.

        This case was previously set for submission without oral argument on October 9, 2012.
This case is hereby removed from the October 9,2012 submission docket, and the Court requests
that the parties provide supplemental briefing in accordance with this order. See Tex. R. App. P.
38.7 ("A brief may be amended or supplemented whenever justice requires, on whatever
reasonable terms the court may prescribe.").

        The Court requests briefing on the following issues:

        1.      The effect, if any, of N.Y. Veh. & Traf. Law § 2229 ("Snowmobile, not a motor
                vehicle"), and any other relevant related provision of the New York Vehicle and
                Traffic Law, on the parties' arguments pertaining to construction and application
                in this case of the recreational vehicle exclusion to the motor-vehicle exception in
                the homeowner's insurance policy at issue;
        2.      Whether the issues raised in the parties' motions for summary judgment permit
                this Court to consider the effect, if any, of section 2229 of the New York Vehicle
                and Traffic Law on the construction of the homeowner's insurance policy
                provisions at issue, see Tex. R. Civ. P. 166a(c); and
        3.      In light of the procedural posture of this summary-judgment appeal, what
                dispositions this Court may properly consider.

       Olesky's supplemental brief is due on October 22, 2012. Farmers Insurance Exchange's
supplemental brief is due November 5, 2012. Olesky's reply brief, if any, is due November 19,
2012. The Court requests that supplemental briefs be no longer than 10 pages and address only
the issues identified in this order.


        It is so ORDERED.



Judge's signature
                    Act: ng individually '               ( \


Date:
                 OCT-8 2012